     Case 1:18-cv-04993-NRB Document 95 Filed 04/01/19 Page 1 of 9




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                  )
IN RE AEGEAN MARINE PETROLEUM     ) Case No. 18 Civ. 4993 (NRB)
NETWORK, INC. SECURITIES          )
LITIGATION                        )
                                  )
                                  )
                                  )
                                  )
                                  )
                                  )

LEAD PLAINTIFF’S SECOND STATUS REPORT REGARDING SERVICE OF THE
             CONSOLIDATED CLASS ACTION COMPLAINT
         Case 1:18-cv-04993-NRB Document 95 Filed 04/01/19 Page 2 of 9



       In accordance with Lead Plaintiff’s March 1, 2018 Status Report Regarding Service of the

Consolidated Complaint (“First Status Report”) (ECF No. 91), Utah Retirement Systems (“Lead

Plaintiff” or “URS”) provides this supplemental report to outline the current status of service of

process of the Consolidated Class Action Complaint on defendants, including foreign defendants

located in Greece and the United Kingdom.

I.     NATURE OF ACTION

       The Consolidated Complaint alleges claims for violations of Sections 10(b), 20(a), 20(b)

and 20A of the Securities Exchange Act of 1934 (the “Exchange Act”), 15 U.S.C. §§ 78j(b), 78t(a),

78t(b) and 78t-1, and the rules and regulations promulgated thereunder, including Rule 10b-5,

17 C.F.R. §§ 240.10b-5(b) (misrepresentations and omissions) and 240.10b-5(a) and (c) (scheme

liability), in connection with a fraudulent scheme at Aegean Marine Petroleum Network Inc.

(“Aegean Marine” or the “Company”). The claims are brought against former and current officers

and directors of the Company as well as its former auditors. Defendants’ scheme took place over

at least an eight-year period during which defendants (a) significantly overstated the Company’s

income and revenue; (b) overstated the Company’s assets and the strength of its balance sheet; and

(c) misled investors concerning the adequacy of the Company’s internal controls over financial

reporting.

       Because of actions undertaken by certain shareholders, the Company’s entire Audit

Committee was forced to step down in May 2018, and a reconstituted Audit Committee (the

“Reconstituted Audit Committee”) was formed with new, independent directors. Only weeks later,

on June 4, 2018, the Company shocked the market by revealing that it had discovered that $200

million in accounts receivable had to be written off because the receivables were based on bogus
         Case 1:18-cv-04993-NRB Document 95 Filed 04/01/19 Page 3 of 9



transactions. The Reconstituted Audit Committee announced that it had retained counsel and

forensic accountants to conduct an internal investigation.

       Then, on November 2, 2018, under new leadership, the Company admitted that the

Company’s “senior managers” and the Company’s founder had engaged in an elaborate fraudulent

scheme where (a) the Company’s financial results were manipulated by improperly booking

approximately $200 million in accounts receivables from bogus transactions with shell companies

controlled by former employees or affiliates of the Company, which artificially inflated the

Company’s earnings and revenue; and (b) approximately $300 million in cash and assets had been

misappropriated by the founder and/or his affiliates. The impact of this fraudulent scheme was so

significant that it led to the filing of proceedings under Chapter 11 of the U.S. Bankruptcy Code

on November 6, 2018 (only four days after revealing the preliminary results of the Company’s

internal investigation). The Company was delisted from the NYSE on December 3, 2018 and the

stock now trades at $0.043 per share on the over-the-counter (“OTC”) market.

II.    STATUS OF SERVICE

       As previously described in the First Status Report, defendants are domiciled and/or

headquartered in the United States, Greece and the United Kingdom.

       All defendants domiciled in the United States have been served and proofs of service have

been filed with the Court.1 On March 4, 2019, counsel for Defendant PricewaterhouseCoopers

LLP, filed notices of appearance (ECF Nos. 92-93). Additionally, firms have reached out to advise

that they have been retained by Peter C. Georgiopoulos and by E. Nikolas Tavlarios. However,

no responses are due from defendants until further order of this Court, regardless of the effective


1
  These defendants include E. Nikolas Tavlarios, Peter C. Georgiopoulos, John P. Tavlarios,
George Konomos, Deloitte & Touche LLP and PricewaterhouseCoopers, LLP. See ECF Nos. 84-
90.


                                                2
          Case 1:18-cv-04993-NRB Document 95 Filed 04/01/19 Page 4 of 9



date of service of process, in accordance with the Court’s December 20, 2018 Revised Scheduling

Order (ECF No. 78).

       As for defendants domiciled/headquartered in Greece and the United Kingdom,

international service of process is ongoing. As previously reported, on February 13, 2019, Lead

Plaintiff engaged the Civil Action Group, Ltd. (dba APS International, Ltd.) (“APS”) to handle the

international service of process under the Hague Convention on the Service Abroad of Judicial

and Extra-Judicial Documents in Civil or Commercial Matters.

       For the defendants located in Greece, documents were sent to APS on February 13, 2019.2

APS is in the process of translating the documents into Greek.

       For the defendants located in the United Kingdom, documents were sent to APS on

February 19, 2019. 3 APS sent those documents to the United Kingdom for service on February 25,

2019, and delivery was confirmed at the Central Authority Office in the United Kingdom on

February 27, 2019.

       According to APS, foreign government officials usually effect service pursuant to

international treaty law in six to eight weeks, and that another six to eight weeks are often required

for the Proof of Service to be completed, sealed and returned to the United States. In total, the

process generally takes twelve to sixteen weeks from the time the documents are sent abroad, and

occasionally it takes longer. In addition, APS said that the foreign authorities would not provide

interim status reports.

///


2
 These defendants include Dimitris Melisanidis, Spyros Gianniotis, Jonathan McIlroy, Spyridon
Fokas, Yiannis N. Papanicolaou, Konstantinos D. Koutsomitopoulos, Deloitte Certified Public
Accountants S.A. and PricewaterhouseCoopers S.A.
3
  These defendants include Deloitte Touche Tohmatsu Limited and PricewaterhouseCoopers
International Limited.


                                                  3
          Case 1:18-cv-04993-NRB Document 95 Filed 04/01/19 Page 5 of 9



III.   THE AEGEAN MARINE BANKRUPTCY

       Prior to the Company filing a Chapter 11 bankruptcy petition on November 6, 2018,

Aegean Marine had been named as a defendant in the underlying complaints initiating this

litigation. The bankruptcy proceedings are pending before the Honorable Michael E. Wiles in the

United States Bankruptcy Court for the Southern District of New York (the “Bankruptcy Court”)

and are captioned In re Aegean Marine Petroleum Network, Inc., et al., Lead Case No. 1:18-BK-

13374 (Bankr. S.D.N.Y.) (the “Bankruptcy Case”).

       As stated in the First Status Report, pursuant to 11 U.S.C. § 362(a), the filing of the Chapter

11 petition continues to operate as an automatic stay against the continuation of litigation against

Aegean Marine until such time as the stay is lifted, either by operation of law or by order of the

Bankruptcy Court.4 As discussed below, claims against the defendants have been preserved and

excluded from the releases contained in the Plan. Claims against the Company, which were

asserted in the Bankruptcy Case through proofs of claim timely filed against the Company by

Bankruptcy Counsel on February 20, 2019, have also been preserved, subject to the treatment

provided by the Plan.

       As explained in the First Status Report, Lead Counsel and Lead Plaintiff have taken

significant steps in the Bankruptcy Case to protect the interests of the proposed class (the “Class”),

through retained bankruptcy counsel (“Bankruptcy Counsel”). As previously outlined in more

detail in the First Status Report, at the direction of Lead Counsel, Bankruptcy Counsel succeeded

in obtaining a carve-out of all Class Members’ claims in this action from the “sweeping and

virtually incomprehensible Third-Party Release that attempts to engineer ‘deemed consent’


4
  While Aegean Marine is not included as a named defendant in the Consolidated Complaint,
claims against it have not been dismissed with prejudice, and proofs of claim based upon the
allegations in the Consolidated Complaint have been filed against it in the Bankruptcy Case.


                                                  4
          Case 1:18-cv-04993-NRB Document 95 Filed 04/01/19 Page 6 of 9



through an opt-out mechanism, seeks to summarily eviscerate the direct claims of Lead Plaintiff

and the members of the Proposed Class … against the Non-Debtor Defendants in the Securities

Litigation” (the “Release”) set forth in the proposed plan of reorganization of the Company and its

Chapter 11 debtor affiliates (the “Plan”). Bankr. ECF No. 356 at 1.5 Specifically, on February 13,

2019, the Company filed an amended Plan (Bankr. ECF No. 360) expressly carving out the Class

members’ claims in this Action from the Release and including document preservation language,

thereby addressing some of the most significant concerns outlined in Lead Plaintiff’s Objection to

Approval of Disclosure Statement and Solicitation Procedures for Joint Plan of Reorganization of

Aegean Marine Petroleum Network Inc. and Its Debtor Affiliates Pursuant to Chapter 11 of the

Bankruptcy Code (Bankr. ECF No. 356) (the “Disclosure Statement Objection”).6

       Following that submission, Bankruptcy Counsel, again at the direction of Lead Counsel,

entered into a series of additional negotiations with bankruptcy counsel for Aegean Marine to

further revise the Plan to ensure that the Plan is neutral with respect to all parties’ entitlement to

the proceeds of the Company’s D&O liability insurance, without giving the litigation trust created

under the Plan to pursue the Company’s derivative claims any advantage with respect to accessing

such proceeds. Bankruptcy Counsel and the Company’s bankruptcy counsel reached agreement

with respect to appropriate revisions to the Plan prior to the March 19, 2019 deadline for filing



5
  At the disclosure statement hearing, the Bankruptcy Court determined that shareholders and
creditors could only be deemed to consent to the Release if they voted to accept the Plan or
otherwise affirmatively opted in to the Release. The Plan now, therefore, provides that creditors
and shareholders will only be bound by the Release if they voted in favor of the Plan or otherwise
opted in to the Release.
6
  The Plan currently provides for a limitation of recovery for the claims under Sections 20(a), 20(b)
and 20A against four individual defendants, who are current directors of the Company, to
insurance proceeds. See Bankr. ECF No. 360, Article IX.I. However, that limitation now only
applies to any class members who voted in favor of the Plan or otherwise affirmatively opted in to
the Release.


                                                  5
         Case 1:18-cv-04993-NRB Document 95 Filed 04/01/19 Page 7 of 9



objections to confirmation of the Plan, avoiding the need to file and prosecute a fulsome

confirmation objection.

       On March 27, 2019, the Bankruptcy Court confirmed the Plan of Reorganization with the

agreed-upon modifications (and subject to certain other revisions not relevant here). Pursuant to

the confirmed Plan, Aegean Marine will emerge from Chapter 11 in the near term as a wholly-

owned subsidiary of Mercuria Energy Group Limited.

IV.    CONCLUSION

       Lead Plaintiff will provide the Court with another update on the status of foreign service

by May 1, 2019.

Dated: April 1, 2019                        Respectfully submitted,

                                            BERMAN TABACCO


                                            By: /s/ Nicole Lavallee
                                                 Nicole Lavallee (admitted pro hac vice)

                                            Joseph J. Tabacco, Jr. (JT1994)
                                            Christopher T. Heffelfinger
                                            A. Chowning Poppler (admitted pro hac vice)
                                            44 Montgomery Street, Suite 650
                                            San Francisco, CA 94104
                                            Telephone: (415) 433-3200
                                            Facsimile: (415) 433-6382
                                            Email: jtabacco@bermantabacco.com
                                                   nlavallee@bermantabacco.com
                                                   cheffelfinger@bermantabacco.com
                                                   cpoppler@bermantabacco.com

                                            Jay W. Eng
                                            One Liberty Square
                                            Boston, MA 02109
                                            Telephone: (617) 542-8300
                                            Facsimile: (617) 542-1194
                                            Email: jeng@bermantabacco.com

                                            Counsel for Lead Plaintiff Utah Retirement Systems



                                               6
          Case 1:18-cv-04993-NRB Document 95 Filed 04/01/19 Page 8 of 9



                                  CERTIFICATE OF SERVICE

        I am employed by Berman Tabacco, 44 Montgomery Street, Suite 650, San Francisco,

California, 94104. I am over the age of 18 years and am not a party to this action. On April 1,

2019, using the U.S. District Court for the Southern District of New York’s CM/ECF Electronic

Filing system (“ECF system”), with the ECF ID registered to Nicole Lavallee and at her direction,

I filed and electronically served true and correct copies of the foregoing document(s) on the

recipients designated on the Electronic Mail Notice List for this case. The ECF system is designed

to automatically generate an e-mail Notice of Electronic Filing (“NEF”) message to all parties in

the case, which constitutes service. The attached Manual Notice List generated by CM/ECF

indicates that no participants require service by mail.

        I further declare that on April 1, 2019, I electronically served true and correct copies of

the document(s) described above by (i) email by transmitting true and correct Portable Document

Format (PDF) copies via electronic mail from email address lcuesta@bermantabacco.com on

this date to the person(s) at the address(es) set forth below, and (ii) by mail by placing true copies

thereof, enclosed in a sealed envelope, addressed as shown below, affixing proper first class

postage, and depositing the envelope in the United States Mail at San Francisco, California, in

accordance with Berman Tabacco’s ordinary business practices:

        Wine, Jamie
        Jason C. Hegt
        LATHAM & WATKINS LLP
        885 Third Avenue
        New York, NY 10022-4834
        Email: Jamie.Wine@lw.com
               Jason.Hegt@lw.com

        Counsel for PricewaterhouseCoopers LLP




                                                   7
        Case 1:18-cv-04993-NRB Document 95 Filed 04/01/19 Page 9 of 9




       Joshua A. Goldberg
       PATTERSON BELKNAP
       WEBB & TYLER LLP
       1133 Avenue of the Americas
       New York, NY 10036
       Email: jgoldberg@pbwt.com

       Counsel for E. Nikolas Tavlarios

       Michael Tremonte
       Amanda Ravich
       SHER TREMONTE
       90 Broad Street, 23rd Floor
       New York, NY 10004
       Email: mtremonte@shertremonte.com
              aravich@shertremonte.com

       Counsel for Peter C. Georgiopoulos

       I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.

       Executed at San Francisco, California, on April 1, 2019.




                                                8
